Shaw, C. J.
The gravamen of the charge in the declaration is, that the petition to the judge, purporting to be made in the plaintiff’s behalf, was presented by the defendant, without her authority, and that by means thereof she was taken into custody, and carried before a judge, against her consent.
Upon a revision ot the testimony in the case, the court are of opinion, that there was evidence for the jury to consider, on the question of fact, and that the case should have been left to them, to decide, upon the evidence, whether the complaint and petition made by the defendant, and upon which *388the writ of habeas corpus to bring up the plaintiff was issued, were so made at her request and for her benefit; with instructions, that if they were so made by the defendant, by her authority and at her request, either directly to himself, or indirectly through another person, the defendant was not liable in this action; and that otherwise they should find a verdict for the plaintiff. The verdict, therefore, will be set aside, and a new trial granted.